DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-06-00382-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
DR.
CHARLES DIETZ, D.D.S.,      §          APPEAL FROM THE 369TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
CODY
WORTHAM,
APPELLEE   §          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Charles Dietz, D.D.S. has filed a motion to
dismiss this appeal.  In his motion,
Dietz states that all claims asserted by Appellee Cody Wortham against
Appellant have been resolved and the appeal is now moot.  A copy of the motion has been sent to all
counsel of record.  Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(1), the motion
is granted, and the appeal is dismissed.
Opinion
delivered January 3, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
                                                
 
 
 
 
 
 
 
(PUBLISH)